DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 10-17, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Gupta et al. (US20140185142).

Re claim 1, Gupta et al. teaches for example in fig. 1-3, a wearable device (300), comprising: a light source (140) configured to generate image light (150) comprising a first bandwidth of light (para. 0015), a second bandwidth of light different from the first bandwidth of light (para. 0015), and a third bandwidth of light different from the first bandwidth of light and further different from the second bandwidth of light (para. 0015); 

Re claims 11, Gupta et al. further teaches for example in fig. 1-3, a method comprising: generating, at a light source (140), image light (150) comprising a first bandwidth of light (para. 0015), a second bandwidth of light different from the first bandwidth of light (para. 0015), and a third bandwidth of light different from the first bandwidth of light and further different from the second bandwidth of light (para. 0015), wherein generating the image light comprises: applying a first bandpass filter to an output of a first color source to produce the first bandwidth of light (para. 0017); applying a second bandpass filter to an output of a second color source to produce the second bandwidth of light (para. 0017); and applying a third bandpass filter to an output of a third color source to produce the third bandwidth of light (para. 0017); wherein the light source comprises the first, second, and third bandpass filters; and presenting, via a see-through display (100) of a wearable device (300), the image light to a user of the 

Re claims 2 and 12, Gupta et al. further teaches for example in fig. 1-3, the mirror comprises a partial mirror configured to reflect the first bandwidth of light, the second bandwidth of light, and the third bandwidth of light (para. 0017).

Re claims 3 and 13, Gupta et al. further teaches for example in fig. 1-3, the partial mirror is further configured to transmit a fourth bandwidth of light, the fourth bandwidth of light (non-red visible light) different from the first bandwidth of light, the second bandwidth of light, and the third bandwidth of light (para. 0017).

Re claims 4 and 14, Gupta et al. further teaches for example in fig. 1-3, the partial mirror is further configured to transmit the fourth bandwidth of light away from the eye of the user (para. 0017).

Re claims 5 and 15, Gupta et al. further teaches for example in fig. 1-3, the output of the first color source includes the fourth bandwidth of light, and applying the first bandpass filter to the output of the first color source comprises attenuating the fourth bandwidth of light of the output of the first color source (para. 0017).



Re claims 7 and 17, Gupta et al. further teaches for example in fig. 1-3, the partial mirror is further configured to transmit environmental light (155), different from the image light (fig. 1 and 3), toward the eye of the user (fig. 1 and 3).

Re claims 10 and 20, Gupta et al. further teaches for example in fig. 1-3, the first color source comprises a first LED (para. 0015), the second color source comprises a second LED (para. 0015), and the third color source comprises a third LED (para. 0015).

Re claim 21, Gupta et al. further teaches for example in fig. 1-3, the first bandpass filter is configured for transmission of the first bandwidth of light, the second bandpass filter is configured for transmission of the second bandwidth of light, and the third bandpass filter is configured for transmission of the third bandwidth of light (para. 0034; wherein the examiner interprets “each optical combiner 301 permits the user to see a real world image via external scene light 155” to include the first, second, and .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8, 9, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Gupta et al. (US20140185142).

Re claims 8 and 18, supra claims 5 and 15, respectively.
But, Gupta et al. fails to explicitly teach the mirror is holographic mirror.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the mirror, since each of the mirrors are known equivalents in the art and the selection of any of these known equivalents would be within the level of ordinary skill in the art.


Re claims 9 and 19, supra claims 5 and 15, respectively.
But, Gupta et al. fails to explicitly teach the mirror is a notch mirror.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the mirror, since each of the mirrors are known equivalents in the art and the selection of any of these known equivalents would be within the level of ordinary skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Gupta et al. in order to direct light to a user’s eye, as taught by Gupta et al. (abstract).

Response to Arguments
Applicant's arguments filed 10-8-21 have been fully considered but they are not persuasive.
Re applicant’s arguments on p. 6-7, wherein the applicant argues that the prior art does not disclose “”[a] light source compris[ing]... one or more filters”, have been considered, but are not persuasive.
The examiner interprets Gupta et al. to teach the light source (140) comprises: a first color source (para. 0015-0016), a second color source (para. 0015-0016), a third .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH P MARTINEZ whose telephone number is 571-272-2335.  The examiner can normally be reached on Monday-Thursday 8am to 6pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph P Martinez/           Primary Examiner, Art Unit 2872                                                                                                                                                                                             	12-4-21